Citation Nr: 0719456	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-18 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for tinnitus.


REPRESENTATION


Appellant represented by:	The American Legion


LAW CLERK FOR THE BOARD

C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
tinnitus is related to his service. 

CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, tinnitus was 
incurred in his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2002, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for tinnitus; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence in support of his claim that he 
wished VA to retrieve for him.   

Although the record reflects that the AOJ has not provided 
notice with respect to the initial disability rating and 
effective date elements of the claim, those matters are not 
currently before the Board and the AOJ will have the 
opportunity to provide the required notice before its 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  

Service Connection 

The veteran seeks service connection for tinnitus, which he 
contends is the result of noise exposure he experienced 
during his World War II military service.  Specifically, the 
veteran contends that as a fighter aircraft armorer, he 
"proof-fired" machine guns, and loaded ammunition into 
aircraft while the engines were running. 

In order to establish service connection, three elements must 
be established.   There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R.  § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247,  253 (1999).

The evidence establishes a current diagnosis of tinnitus.  
See December 2001 Flagler Hearing Services examination, and 
February 2004 VA examination.  The record also confirms that 
the veteran served during World War II as an aircraft 
armorer, handling machine guns, aircraft cannons and bombs in 
the Asiatic-Pacific Theater.  See Separation Qualification 
Record.  The veteran's lay testimony of noise exposure 
sustained at that time is considered to be consistent with 
the types, places, and circumstances of that service.   38 
U.S.C.A. § 1154(a) (West 2002).  He contends that he had 
ringing of the ears after this exposure.  This is consistent 
with his service. 

The question remains whether the evidence establishes a 
medical nexus between the veteran's tinnitus and the noise 
exposure during service.  On that point, in December 2001, a 
private audiologist examined the veteran and took a history 
during which the veteran reported his extensive military 
noise exposure.  The audiologist opined that it was more 
likely than not that the veteran's tinnitus is due to his 
military related intense noise exposure.  As the record 
confirms that the veteran had significant noise exposure in 
service, and minimal post- service exposure, the opinion is 
found to be based on accurate facts, and is therefore 
credible.  

The veteran also underwent a VA audiological examination in 
July 2003.  The audiologist noted that the etiology of the 
tinnitus was likely the same as the etiology of the veteran's 
hearing loss.  (The veteran's hearing loss has since been 
service-connected).  Seven months later, she amended her 
report and opined that because the tinnitus had only 
manifested during the last two to three years, it was not 
thought to be service related.  The veteran has since 
clarified that his tinnitus only got worse during the last 
two years, but has in fact been symptomatic since service.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38  
C.F.R. 
§ 3.102.  In this case, the medical opinions represent, in 
and of themselves, an equipoise of positions, as they give 
equal weight to a finding of service and non-service 
relation.  Giving the veteran the benefit of the doubt, his 
tinnitus was incurred in service. 


ORDER

Service connection for tinnitus is granted.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


